     Case 2:19-cv-01338-WBS-KJN Document 148 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEENAN WILKINS, aka NERRAH                         No. 2:19-cv-1338 WBS KJN P
     BROWN,
12
                        Plaintiff,
13                                                      ORDER
            v.
14
     DR. CHRISTINE S. BARBER, et al.,
15
                        Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On January 14, 2021, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within twenty-one days. Plaintiff filed
23
     objections to the findings and recommendations. Defendants filed no reply.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and by proper
27
     analysis.
28
                                                       1
     Case 2:19-cv-01338-WBS-KJN Document 148 Filed 02/17/21 Page 2 of 2


 1              On January 25, 2021, plaintiff filed a Motion for Recusal of the assigned magistrate judge.

 2   The motion does not set forth an adequate basis for recusal. See 28 U.S.C. §144.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The findings and recommendations filed January 14, 2021 (ECF No. 140), are adopted

 5   in full;

 6              2. Plaintiff’s motion for injunctive relief (ECF No. 119) is denied; and

 7              3. Plaintiff’s motion for recusal of the assigned magistrate judge (ECF No. 144) is denied.

 8   Dated: February 16, 2021

 9

10

11

12   /wilk1338.805.3

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
